BAILES, Judge.
This is an appeal by plaintiff, Donald G. Jackson, Jr., from judgment of the court a quo affirming the decision of the Louisiana Board of Alcoholic Beverage Control rendered adverse to plaintiff which revoked State Liquor Permit No. 1038 issued to said Donald G. Jackson, Jr., for the year 1971, and which further ordered that no permit be issued for the premises 405 Bourbon Street in the City of New Orleans for a period of one (1) year from March 23, 1971.
The petition for appeal of the Louisiana Board of Alcoholic Beverage Control order was filed in the Civil District Court of *78Orleans Parish on March 24, 1971 and judgment of that court was rendered on March 30, 1971, affirming the decision of the Board.
We have perused the record and briefs of the parties. While we are firmly convinced that the judgment appealed from is correct and would affirm, the matter is now moot for the reason the 1971 license has now expired by its own term and the period of one year prohibition against issuance of a license for these premises has elapsed. Any judgment of this court would be ineffectual and would serve no useful purpose. See Spinato v. Lowe, 239 La. 604, 119 So.2d 480 (1960); State ex rel. Conforto v. City of New Orleans, La.App., 124 So.2d 155 (1960).
For these reasons, this appeal is dismissed at appellant’s cost.
Appeal dismissed.